Citation Nr: 1800163	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  13-33 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to a compensable initial disability rating for a left inguinal hernia, repaired, with scar.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 28, 2016.

4.  Entitlement to a disability rating in excess of 70 percent for PTSD from April 28, 2016. 

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to April 28, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 through March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A formal application for a TDIU was received from the Veteran in December 2011.  Nonetheless, given that service connection for the Veteran's PTSD has been in effect since March 24, 2011 (the first day after his separation from active duty service) and given the evidence in the record, the Board finds that the issue of the Veteran's entitlement to a TDIU is raised implicitly for the entire appeal period.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of the Veteran's entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left inguinal hernia has been manifested by mild tenderness over the inguinal area and a residual surgical scar that has been neither painful nor unstable and has encompassed an area of less than 1 square centimeter, however, has not been manifested by any new or recurring hernias.

2.  For all periods relevant to this appeal, the Veteran's PTSD has been manifested by symptoms that have caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The Veteran maintained substantially gainful employment through April 2, 2016; however, symptoms and impairment resulting from the Veteran's PTSD have rendered the Veteran incapable of securing and following a substantially gainful occupation since that date.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for a left inguinal hernia, repaired, with scar, are neither met nor approximated.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2017).

2.  The criteria for a 70 percent initial disability rating, and no higher, for PTSD prior to April 28, 2016 are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a disability rating in excess of 70 percent for PTSD from April 28, 2016 are neither met nor approximated.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for a TDIU from April 2, 2016 are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.25 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, VA's duty to notify was satisfied by an April 2011 letter to the Veteran.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran by obtaining all identified and available treatment records and evidence.  Those records are associated with the claims file.  Appropriate VA examinations of the Veteran's left inguinal hernia and PTSD were conducted in June 2011 and April 2016.

II.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower disability rating will be assigned.  38 C.F.R. § 4.7 (2017).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has been established already and an increase in the disability rating is at issue, the veteran's present level of disability is the question of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged disability ratings are appropriate in any increased disability rating claim where distinct time periods with different ratable symptoms can be identified in the evidence.  The relevant focus for adjudicating an increased disability rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the disability rating being appealed is the initial disability rating that was assigned with a grant of service connection, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3 (2017).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  Left Inguinal Hernia

Service connection for residuals of a surgically repaired left inguinal hernia with scar was granted to the Veteran, effective from March 24, 2011, which was the first day after the Veteran's separation from active duty service.  A noncompensable disability rating was assigned pursuant to the rating criteria under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338.  The Veteran asserts entitlement to a compensable initial disability rating.

Pursuant to DC 7338, a small inguinal hernia, reducible, or without true hernia protrusion is rated noncompensable (0 percent) disabling.  An inguinal hernia that is not operated, but is remediable, is also assigned a noncompensable disability rating. A postoperative recurrent inguinal hernia, readily reducible, and well supported by truss or belt is assigned a 10 percent disability rating.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, warrants a 30 percent disability rating.  A large inguinal hernia, postoperative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is assigned a 60 percent disability rating.  38 C.F.R. § 4.114, DC 7338 (2017).

The evidence shows that the Veteran had a left inguinal hernia during service that was repaired surgically in July 2009.  During a June 2011 VA examination, the Veteran reported numbness in one of his lower extremities and swelling in his testicular tube.  He denied experiencing any functional impairment because of those symptoms.  A general physical examination of the Veteran's abdomen was normal and revealed no signs of ostomy or tenderness during palpation.  No evidence of any new or recurring hernia was observed.  A neurological examination of the Veteran's lower extremities revealed decreased sensation and numbness in the anterior left thigh.  An examination of the Veteran's skin revealed the presence of a superficial scar located over the anterior side of the Veteran's trunk that was described as linear and measuring 4.5 centimeters by 0.2 centimeters.  The examiner noted that the scar did not cause any loss of motion or other loss of function.

The examiner concluded that the neurological findings during the examination were consistent with a neuropathy involving the Veteran's external cutaneous nerve that was not related etiologically to the left inguinal hernia.  Concerning the hernia specifically, the examiner diagnosed a repaired left inguinal hernia and noted no current residuals or manifestations that were associated with the hernia.

Despite denying during the June 2011 VA examination that he had any functional impairment due to his left inguinal hernia, the Veteran asserted in his February 2012 Notice of Disagreement that VA had previously failed to consider functional loss caused by painful movement due to his hernia.  Records for contemporaneous VA treatment from 2011 through 2015 do not document any hernia-related complaints, findings, or treatment.

An April 2016 VA examination again revealed no evidence of a recurring or current hernia.  Mild tenderness was present during palpation over the left inguinal area.  Still, no associated functional impairment was reported by the Veteran or noted by the examiner.  The residual surgical scar over the Veteran's left inguinal area was measured as being 4.0 centimeters by 0.1 centimeters.  The scar was neither painful nor unstable.

Although the evidence shows that the Veteran's left inguinal hernia was repaired surgically during service, it does not show that the Veteran has experienced any recurrence of that hernia or a new hernia at any time during the appeal period.  Although the more recent April 2016 VA examination revealed some mild tenderness during palpation over the Veteran's left inguinal area, there is no objective evidence that such tenderness caused the Veteran to experience any loss of motion or other loss of function.  Overall, the criteria for a compensable disability rating under DC 7338 are neither met nor approximated.

As mentioned above, examinations of the Veteran's skin have revealed a residual postsurgical scar located over the Veteran's left inguinal area.  Those examinations have noted the Veteran's scar as being linear and superficial and involving an area of no more than 0.9 square centimeters.

The rating criteria for scars are provided generally under 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, and 7804.  Under DC 7805, any disabling effects that are not considered in the aforementioned scar rating criteria may also be rated under a diagnostic code that is appropriate for the disabling effect.

The Board notes that the criteria under DC 7800 contemplate scars that are specifically of the head, face, or neck.  Hence, DC 7800 is not for application in this case.

DC 7801 concerns scars not of the head, face, or neck, but which are deep and nonlinear.  Notes accompanying DC 7801 define deep scars as those associated with underlying tissue damage.  Here, the evidence shows that the Veteran's residual surgical scar has not been manifested by those characteristics contemplated under DC 7801.

DC 7802 contemplates scars that are superficial and nonlinear, and which do not involve the head, face, or neck.  Under that rating code, a maximum schedular 10 percent disability rating may be assigned for scars encompassing an area of 144 square inches (929 square centimeters) or greater.  The Veteran's scar has been described as being linear in shape.  Hence, the criteria under DC 7802 are also inapplicable.

Under DC 7804, the presence of one or two scars that are unstable or painful warrants a 10 percent disability rating.  Three or four scars that are unstable or painful warrant a 20 percent disability rating.  The presence of five or more scars that are unstable or painful warrant a maximum schedular 30 percent disability rating.  Note (1) under this code explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Again, the evidence in this case shows that the Veteran's scar is neither painful nor unstable, as contemplated under DC 7804.  As such, the criteria under DC 7804 also are not applicable.

Under the foregoing analysis, the criteria for a compensable disability rating for the Veteran's residual left inguinal hernia repair scar also are not met.

The Veteran is not entitled to a compensable disability rating for a left inguinal hernia, repaired, with scar.  To that extent, this appeal is denied.

	B.  PTSD, Prior to April 28, 2016

Service connection for PTSD was granted to the Veteran, effective from March 24, 2011.  A 50 percent initial disability rating was assigned.  The Veteran subsequently perfected his appeal seeking a higher initial disability rating.  During the course of development of that appeal, the RO issued an October 2016 rating decision in which it awarded a higher 70 percent disability rating for the Veteran's PTSD, effective from April 28, 2016.  Notwithstanding that partial grant, the Veteran has indicated that he intends to continue his appeal.  To that end, he is presumed to be seeking the greatest possible benefit associated with his PTSD disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Throughout the appeal period, the Veteran's PTSD has been rated in accordance with the criteria under 38 C.F.R. § 4.130, DC 9411, which provides the rating criteria specifically for PTSD.  Under those criteria, PTSD is to be rated under the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 50 percent disability rating is warranted for PTSD that has resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned where the evidence shows PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is granted where PTSD has caused total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

During a June 2011 VA examination, the Veteran reported symptoms that included re-experiencing trauma such as flashbacks and nightmares, feeling as though traumatic events were continuing to persist, reactivity to loud noises, avoidance of thoughts, feelings, and conversations associated with trauma; avoidance of activities, places, or people that arouse recollections of the trauma; sense of a foreshortened future; markedly diminished interest in activities; feelings of detachment and estrangement from others; restricted affect; irritability and outbursts of anger marked by aggression; difficulty concentrating; hyperarousal; sleep disturbance; agitation; and nervousness.  A mental status examination revealed agitation, mood swings impaired attention and focus, and reported anger and aggression.  The Veteran appeared to be nervous, suspicious, guarded, and mistrustful toward others during the interview.  The Veteran also reported having a history of suicidal ideation after returning from service in the Persian Gulf, but denied having any current suicidal ideation.  A Global Assessment of Functioning (GAF) scale score of 50 was assigned.

The examiner opined, overall, that the Veteran's chronic symptoms were causing impairment in social, occupational, and other areas of functioning.  She notes that the Veteran demonstrated no difficulty performing his activities of daily living, however, appeared to experience poor social and occupational functioning with difficulty establishing and maintaining effective work/school and social relationships because of his suspiciousness toward others.  The examiner noted also that the Veteran has difficulty maintaining effective family role functioning because of agitation and fear of others.  She opined that the Veteran may be in a prodromal phase of psychosis and that he should be monitored closely for psychotic symptoms.  Still, she opined that the Veteran did not pose any threat of injury or danger to either himself or others.

During a VA mental health intake assessment in January 2012, the Veteran reported that he was restless and that he paced his home constantly and checked his windows.  He stated that he was hearing noises and voices.  Records for subsequent VA treatment through 2015 note similar symptoms as those reported during the VA examination and VA intake assessment.

Concurrent with the VA treatment records, records from the Veteran's employer show that the Veteran was having difficulty at work because of his inability to control his anger and rage.  Ultimately, he was terminated from his position as a forklift operator on April 2, 2016 because his employer believed that the Veteran's mental health condition was worsening and rendered him incapable of performing his assigned duties.

The evidence for the appeal period prior to April 28, 2016 shows that the Veteran's PTSD symptoms were causing occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Such symptoms have included suicidal ideation, obsessional rituals such as pacing his home and constantly checking the doors and windows of his home, essentially continuous panic or depression that caused him to look over his shoulders and mistrust others, impaired impulse control marked by outbursts of anger and rage at his workplace, difficulty in adapting to stressful circumstances such as those at work, and inability to establish and maintain effective relationships.  As the VA examiner stated in her report, the Veteran's social and occupational functioning was "poor" and his ability to establish and maintain both work and social relationships was compromised because of his suspiciousness and fear of others.  The examiner summarized that the Veteran's symptoms were such that she suspected that the Veteran may be in a prodromal phase of psychosis and required close monitoring.

Although the symptomatology and impairment associated with the Veteran's PTSD warrants a higher 70 percent disability rating under the General Formula, the criteria for a 100 percent disability rating are neither met nor approximated.  As the VA examiner also noted, the Veteran remained independent in his activities of daily living.  Although anger and rage were clear components of the Veteran's symptomatology, there is no evidence that the Veteran harbored any homicidal ideas.  Indeed, the examiner opined that the Veteran did not pose a threat of harm to others.  Also, there is no indication in the record that the Veteran's symptoms included the degree of cognitive impairment that is contemplated by the criteria for a 100 percent disability rating.  In that regard, mental status examinations did not reveal evidence of memory loss, disorientation, or altered speech or ability to communicate.  Notably, the January 2012 VA mental health intake assessment expresses subjectively reported auditory hallucinations.  Still, there is no indication that such symptoms were chronic or persistent as they were neither reported by the Veteran nor observed by the VA examiner or VA mental health personnel during the VA examination or any other VA treatment during the appeal period.  Even if such symptoms were shown to be persistent in nature, such symptoms would not warrant consideration of a 100 percent disability rating in this case given the Veteran's retained cognitive ability and ability to perform his activities of daily living independently.  In sum, the evidence shows that the Veteran's symptoms and impairment from his PTSD have not been productive of total occupational and social impairment, as contemplated by the criteria for a 100 percent disability rating.

As noted, the VA examiner and VA mental health providers have consistently assigned GAF scores of 50 throughout the part of the appeal period prior to April 28, 2016.  In assessing the degree of psychiatric disability, GAF scores are for application and are meant to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, GAF scores falling in the range of 41 to 50 denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., having no friends, unable to keep a job).  For purposes of comparison, the Board notes that GAF scores ranging from 31 to 40 are meant to denote some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Scores falling in the range of 51 to 60 are defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 are defined as being reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, they are merely parts of a whole body of evidence that must be considered in arriving at a decision.  Here, the GAF scores assigned by the VA examiner and VA mental health staff appears to be consistent with the symptoms and impairment shown in the records, and, are consistent with the degree of impairment contemplated by the criteria for a 70 percent disability rating.

Based on the foregoing evidence and analysis, the Veteran is entitled to a higher 70 percent disability rating for PTSD prior to April 28, 2016.  To that extent, this appeal is granted.

	C.  PTSD, From April 28, 2016

The RO granted to the Veteran a higher 70 percent disability rating based upon the findings from a VA examination that was conducted on April 28, 2016.  During that examination, the Veteran reported that he was living with his girlfriend of one year and two children, but described a history of domestic violence in the relationship.  The Veteran reported that he had previously been living with his father and grandmother.  He denied having any other significant relationships or social support.  Occupationally, he reported that he had been employed for the past two years as a forklift operator but that he had been having problems at work due to tardiness and episodes of verbal and physical aggression toward his co-workers.  He stated that he had received two or three written reprimands at work.  Indeed, as noted above, employment records in the claims file support the Veteran's reported occupational history.

The mental status examination revealed ongoing symptoms of chronic anxiety; suspiciousness; panic attacks that were occurring more than once a week; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  Additionally, demonstrated affect was restricted and the Veteran demonstrated only minimal insight and judgment.

In an August 2016 statement, the Veteran reiterated that he had been terminated from his job because of his PTSD symptoms.  On that basis, he seems to suggest that his PTSD symptoms have resulted in total social and occupational impairment, and hence, is entitled to a 100 percent disability rating.

Overall, the evidence shows a continuation of essentially the same symptomatology demonstrated by the Veteran prior to April 28, 2016.  In that regard, he continues to demonstrate chronic anxiety, depression, suspiciousness toward others, panic, outbursts of anger and rage at home and at work with impaired impulse control, irritability, and suicidal ideation.  The Veteran's symptoms continued to cause the Veteran to experience difficulty in his work and social relationships and difficulty in adapting to stressful circumstances.  To that extent, the symptoms and impairment shown during the appeal period since April 28, 2016 is also consistent with the criteria for a 70 percent disability rating.

Notably, the Veteran's insight and judgment during the April 2016 VA examination were noted for being minimal.  Still, the examination revealed that the Veteran was alert and oriented.  His speech remained normal.  No psychomotor agitation was present.  The Veteran's thought process was logical and there was no evidence of any impairment of his memory, concentration, or attention.  The Veteran appeared to be groomed and he denied having any delusions.  Contrary to statements made during earlier VA treatment in January 2012, he denied having any hallucinations.  Although the Board is mindful of the Veteran's symptoms and that he was terminated from his employment due to his PTSD symptoms in April 2016, given the degree of retained behavioral and cognitive ability, the Board finds that the Veteran's PTSD has not resulted in the degree of impairment contemplated by the criteria for a 100 percent disability rating.

Based on the foregoing evidence and analysis, the Veteran is not entitled to a disability rating higher than 70 percent for PTSD from April 28, 2016.  To that extent, this appeal is denied.

	D.  Extra-schedular Consideration

The Board has also considered application of the provisions under 38 C.F.R. § 3.321 (b)(1), which govern the assignment of extra-schedular disability ratings.  In this case, however, the evidence shows that the impairment caused by neither of the Veteran's left inguinal hernia or PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2017).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular disability rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to afford justice, the veteran's disability picture requires the assignment of an extra-schedular disability rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that any of the Veteran's disabilities that are here under consideration have resulted in such an exceptional disability picture that the available schedular ratings assigned for those disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the applied rating criteria reasonably describe the Veteran's disability level and symptomatology.  In that regard, there is no indication in the record that the Veteran has required hospitalization, surgery, or other outpatient treatment.  The functional difficulties caused by the Veteran's hernia and PTSD are contemplated fully in the defined regulations and rating criteria.  As such, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) for either the Veteran's hernia or PTSD is not warranted.

III.  TDIU Prior to April 28, 2016

The Veteran's claim for a TDIU is raised implicitly by evidence pertaining to the Veteran's PTSD, and as such, stems from the Veteran's April 2011 claim for service connection for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, depending on the evidence, a TDIU may be assigned for the Veteran as early as March 24, 2011, the effective date for service connection for the Veteran's PTSD.

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

In this case, by virtue of the foregoing analysis, the Veteran's PTSD has been rated as being 70 percent disabling throughout the course of the appeal period.  Accordingly, the threshold criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.  38 C.F.R. §§ 4.16(a) and 4.25 (2017).

In a December 2011 formal TDIU application, the Veteran asserted that he had been unable to work on a full-time basis since March 2010.  The Board notes, however, that the Veteran was in service at that time and remained in active duty until his separation in March 2011.  The Veteran reported in the application that he was educated through high school and that he did not have any other formal education or training.  His DD Form 214 reflects that he performed duties primarily as a petroleum supply specialist and that he did receive one week of training during service as a driver.

Although the Veteran remarked in his formal TDIU application that he did not believe he was capable of functioning in a workplace environment because of his PTSD symptoms, employment records in the claims file show that the Veteran did secure employment as a forklift operator in May 2012.  The records show that he was able to maintain that employment for nearly four years despite apparent difficulties that were being caused by his PTSD symptoms.  In that regard, the records show that the Veteran experienced difficulty with his anger and rage at work and that he received three written reprimands before his employment was terminated on April 2, 2016.  An Employee Separation Form explains that the Veteran was being terminated because of "serious mental health issues that affected his work."

Indeed, and as discussed above, the Veteran's April 2016 VA examination showed that the Veteran had PTSD symptoms that were greatly impairing his ability to maintain work and social relationships and difficulty in adapting to stressful circumstances.  The Veteran also reported having frequent anger outbursts that included episodes of domestic violence.  Although the Veteran's retained cognitive ability in spite of his other PTSD symptoms are not consistent with a 100 percent disability rating under the General Formula, the extent of the Veteran's social and occupational impairment considered together with his educational level and previous training and experience, suggests that the Veteran has been incapable of securing and following a substantially gainful occupation since his termination from employment on April 2, 2016.

The evidence shows that the Veteran has been unable to secure and follow a substantially gainful occupation due to his PTSD since April 2, 2016.  Accordingly, he is entitled to a TDIU effective from that date.  To that extent, this appeal is granted.


ORDER

A compensable initial disability rating for a left inguinal hernia, repaired, with scar, is denied.

A 70 percent initial disability rating for PTSD prior to April 28, 2016 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

A disability rating in excess of 70 percent for PTSD from April 28, 2016 is denied.

A TDIU is granted to the Veteran, effective from April 2, 2016, subject to the laws and regulations governing the payment of monetary VA benefits.


REMAND

In relation to the issue of the Veteran's entitlement to service connection for erectile dysfunction, the Veteran has asserted in his February 2012 notice of disagreement that his erectile dysfunction may be a side effect of medications being taken to control his PTSD symptoms.

The Veteran underwent a June 2011 VA examination of his erectile dysfunction which confirmed the condition.  Although the VA examiner gave negative opinions concerning the possibility of any relationship between the Veteran's erectile dysfunction and his active duty service and/or left inguinal hernia disability, the examiner gave no opinion as to whether an etiological relationship exists between the Veteran's erectile dysfunction and his PTSD, to include medications being taken to treat his PTSD.  Similarly, the subsequent VA treatment records offer no opinion in that regard and the Veteran has not undergone a new VA examination to explore the possibility of such a relationship.

The Veteran should be afforded a new VA examination of his erectile dysfunction.  38 C.F.R. § 3.159(c)(4) (2017).

Also, the Veteran should be asked to identify any private and/or VA treatment providers who have rendered treatment for his erectile dysfunction since July 2015.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his erectile dysfunction, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from July 2015 through the present should be associated with the record.

2.  After the foregoing development has been completed to the extent possible, arrange for the Veteran to undergo a VA examination of his erectile dysfunction to determine whether it is related etiologically to his active duty service and/or service-connected PTSD.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct all necessary tests and studies.  The examiner should provide diagnoses pertinent to the Veteran's erectile dysfunction.  For each diagnosed disorder, the examiner should also provide opinions as to the following questions:

(a) is it at least as likely as not (at least a 50 percent probability) that the Veteran's disorder was sustained during his active duty service?

(b) is it at least as likely as not that the Veteran's disorder resulted from an injury or event that occurred during the Veteran's active duty service?

(c) is it at least as likely as not that the Veteran's erectile dysfunction was caused by or resulted from the Veteran's service-connected PTSD, to include as a side effect of medications being taken by the Veteran to treat his PTSD?

(d) is it at least as likely as not that the Veteran's erectile dysfunction has been aggravated beyond its natural progression by the Veteran's PTSD, to include by medications being taken by the Veteran to treat his PTSD?

If the examiner is unable to provide any of the requested findings or opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  The examiner's findings, conclusions, and supporting rationale should be expressed in a report.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


